Citation Nr: 0702448	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-39 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in September 2006.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  Competent medical evidence does not suggest the veteran's 
bilateral hearing loss is causally related to his military 
service.

2.  Competent medical evidence also does not suggest the 
veteran's tinnitus is causally related to his military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, may not be presumed to be of service onset and is 
not related to any inservice disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  

The Board notes here that a letter regarding VCAA 
requirements was sent to the claimant in February 2005, prior 
to the May 2005 rating decision which initially denied 
service connection for the claims on appeal.  The claimant 
submitted a notice of disagreement with that decision, and 
this appeal ensued.  Specifically, the February 2005 document 
notified him that VA would obtain all relevant evidence in 
the custody of a federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to advise VA if there 
were any other information or evidence he considered relevant 
to this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disabilities is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records (SMRs), post service private and VA medical records, 
and statements and testimony from the claimant and others.  
VA made all reasonable efforts to assist him in the 
development of the claim and notified him of the information 
and evidence necessary to substantiate the claim.  There is 
no indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Such examination was conducted by VA in 
August 2005.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Entitlement to Service Connection for Bilateral Hearing Loss 
and Tinnitus

Because these two issues are being resolved in the same 
manner, the Board will discuss them together.  

The veteran contends that his hearing loss and tinnitus are 
related to service, and specifically, to the persistent 
acoustic trauma he experienced while refueling and re-
supplying aircraft.  The claims file includes three 
statements submitted by fellow servicemen who attest to this 
inservice noise exposure.  

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau, supra; see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under the 
law that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2006).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation or 
pension benefits certain criteria must be met.  Under 38 
C.F.R. § 3.385 (2006), impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).



The Court held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b)(West 2002 & Supp. 2005).

The veteran's SMRs do not show complaints or treatment for 
hearing loss in service.  Upon service entrance in November 
1970, audiometric examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10

15
LEFT
15
10
20

25

A notation of "defective hearing" was made on the report 
without further comment.  

During service in May 1973, another audiometric examination 
was conducted in May 1973.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
0
15
15
LEFT
20
15
10
15
20




And, at time of separation in May 1974, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
20
15
0
0
10

There were no treatment records dated within the first post-
service year.  The initial post-service documentation of 
hearing loss is found in a private medical examination record 
dated in February 2005.  In that record, the veteran reported 
decreased hearing bilaterally for many years.  There had also 
been increased tinnitus.  He said that during service he was 
exposed to excessive noises on a regular basis.  He denied 
excess noise exposure post service.  The examiner noted that 
audiometric testing showed essentially normal hearing acuity 
through 2,000 Hz. which then gradually sloped to a moderate 
high frequency sensorineural hearing loss bilaterally.  The 
examiner opined that it was likely that some of the inservice 
noise contributed to his high frequency hearing loss and 
tinnitus.  

In August 2005, the veteran was provided a VA audiology 
examination for the purpose of obtaining a medical opinion as 
to whether the veteran's hearing loss and tinnitus could be 
related to his period of service.  In the report of the VA 
audiology examination, the examiner noted that the veteran's 
claims file had been reviewed.  She noted further that the 
veteran's enlistment and separation examinations showed 
normal hearing upon entering the military service and normal 
hearing when he was released.  She also noted that he had a 
history of inservice and post service noise exposure.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
40
LEFT
5
0
5
25
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.

Mild high frequency hearing loss and tinnitus were assessed.  
The audiologist opined that the veteran's hearing loss was 
not the result of or caused by military service.  She added 
that it was less than likely than tinnitus was the result of 
military service.  

The veteran provided testimony in support of his claim in 
September 2006.  The transcript is of record and has been 
reviewed by the Board.  He said that he used ear protection 
in his post service occupation and that his inservice noise 
exposure far exceeded his post service exposure.  

While there is a notation of defective hearing at time of 
service entrance, it was noted by the VA audiologist who 
reviewed and analyzed the SMRs, that the veteran did not have 
defective hearing during service.  The Board points out that 
the VA audiologist's statement is corroborated by comparison 
of inservice audiometric results to the criteria for hearing 
loss for VA purposes as provided by 38 C.F.R. § 3.385.  
Audiometric test results during service do not meet the 
criteria for hearing loss.  Notwithstanding the lack of 
evidence of hearing loss or tinnitus during service, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  The question then is whether the 
evidence is at least in equipoise as to the question of 
whether the veteran has bilateral hearing loss and tinnitus 
for VA purposes that is related to service.

The veteran himself has theorized that his hearing loss 
disorder is directly the result of noise exposure in service.  
With respect to any medical conjectures that could be made on 
his part, however, the veteran has not been shown to possess 
the medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

In the category of possible supporting medical authority from 
those who do have the requisite medical background, the 
evidence includes the February 2005 private medical record 
that diagnosed bilateral sensorineural hearing loss and 
tinnitus, and associated these conditions with acoustic 
trauma that included the veteran's reported inservice noise 
exposure.

While this statement is probative of the question of etiology 
of the veteran's hearing loss and tinnitus, its probative and 
supportive value is weakened significantly by the fact that 
it was apparently based upon the history provided by the 
veteran, himself.  There is no indication that the reporting 
audiologist had the benefit of a review of the veteran's 
medical records in general, or his SMRs in particular.

The CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
In essence, although the February 2005 physician's report 
brings into focus the possibility of such a relationship, it 
cannot be deemed dispositive.  The Board finds the opinion to 
be relatively speculative.

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the VA audiologist examiner 
who examined the veteran in August 2005 for the purpose of 
making a determination as to etiology.  In that report, the 
examiner refuted the veteran's reported history that his 
noise exposure during service was responsible for his current 
hearing loss and tinnitus.  This refutation was expressly 
based upon the examiner's review of the veteran's claims 
file, including his SMRs.  In the context of that review of 
the record, the examiner provided reasons and bases for her 
opinion.  As such, this medical evidence is deemed highly 
probative.

The examiner unequivocally concluded that the hearing loss 
and tinnitus that the veteran now has was not associated with 
military service.  Taken in conjunction with an overview of 
the claims folder which demonstrates the paucity of evidence 
of hearing loss between 1974 and 2005, the evidence against 
the veteran's claim becomes overwhelming.  The medical 
evidence as a whole demonstrates that hearing loss for VA 
purposes was not diagnosed until approximately 30 years after 
service.

In summary, the Board must conclude that the preponderance of 
the evidence stands against the proposition that the 
veteran's bilateral hearing loss and tinnitus were related to 
service.  The veteran's claim must be denied on that basis.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for bilateral hearing loss and tinnitus 
must be denied.




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


